DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chassis,” “first position” (of the at least one support plate), and “second position” (of the at least one support plate) must be shown and clearly identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate different structures in Figures 1-5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "3" have both been used to designate the same structure.  
Figures 1-5 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following inconsistencies:
	The “main support” has been identified by reference character “3” and “8.”
The “first connecting end” has been identified by reference character “2” and “9.”
	Reference character “8” has been used to identify “main support” and “tertiary support.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handling head” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 9, 11, 13-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3.  The limitation “a main support” renders the claim indefinite because antecedence has been previously established in Claim 2.  Thus, it is unclear if Applicant is referencing previously claimed “main support,” or claiming a second and different “main support.” 
Claims 7 and 20. The limitations “the free ends of the L” (emphasis added), “the intersection of the two branches” (emphasis added), and “the two branches” have insufficient antecedent basis in the claim.
Claim 9.  The “preferably” in the phrase “preferably through a second actuator” renders the claim indefinite since it is unclear if Applicant is actually claiming a second actuator.
Claim 11. The limitations “the ejection means” has insufficient antecedent basis in the claim.
Claim 13. The limitations “the at least one support plate” has insufficient antecedent basis in the claim.
Claim 14. The limitation “the plates” has insufficient antecedent basis in the claim.  Antecedent basis for more than one plate has not been established.
Claim 14. The limitation “the second section is parallel to the shaft of the roller” renders the claim indefinite.  Parent Claim 13 claims “at least one support plate comprises a first section perpendicular to a shaft of the fastening roller for fastening the raw tyre followed by a second oblique section.”  Given that “oblique” is defined as an angle that is not 90°, 180°, or 270° (OneLook online dictionary), it is unclear how the second section can be perpendicular to the first section and oblique to the first section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klose (US 3,675,520).
Claim 1. A handling head (Fig. 1) for raw tyres comprising: fastening means (Fig. 1) configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position (Col. 2 and Fig. 1 and 3).  The Examiner notes that Applicant has not defined what an “essentially horizontal position” and an “essentially vertical position” of a tyre are.
Claim 2. The handling head for raw tyres of claim 1 wherein the fastening means configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position comprise a main support (16) and at least one secondary support (20) rotatably linked to the main support, wherein the at least one secondary support comprises at least one fastening roller (annotated Fig. 1) for fastening the raw tyre (Col. 2 and Fig. 1 and 3).
Claim 3. The handling head for raw tyres of claim 2 wherein the fastening means configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position comprise a (interpreted as “the”) main support and two secondary supports (20 and 22) rotatably linked to the main support, wherein the secondary supports comprise fastening rollers (annotated Fig. 1) for fastening the raw tyre (Col. 2 and Fig. 1 and 3).
Claim 4. The handling head for raw tyres of claim 3 wherein the secondary supports are rotatably linked to the main support (Fig. 3).  
Claim 5. The handling head for raw tyres of claim 4 wherein the fastening means comprise tertiary supports (connecting member between 29 and 20, not illustrated) connected to the secondary supports and a connecting rod (29) of the tertiary supports, thus configuring an articulated quadrilateral which links the movement of the two secondary supports (Fig. 3).  
Claim 17. The handling head for raw tyres of claim 4 wherein the secondary supports are rotatably linked to the main support through at least one first actuator (27) (Col. 3 and Fig. 3).  
Claim 18. The handling head for raw tyres of claim 4 wherein the fastening means comprise tertiary supports (connecting members between ends of 29 and 20 and 22, respectively, not illustrated) connected, without the possibility of rotation, to the secondary supports and a connecting rod (29) of the tertiary supports, thus configuring an articulated quadrilateral which links the movement of the two secondary supports (Fig. 3).  
Claims 6 and 19. The handling head for raw tyres of claim 3, wherein the secondary supports comprise a first connecting end (end pivoting about 24 and 26, respectively) to connect to the main support and a second connecting end (distal ends of each of 20 and 22) at which the fastening rollers for fastening the raw tyre are connected (Col. 2 and Fig. 3).  
Claims 7 and 20. The handling head for raw tyres of claim 19 wherein the secondary supports are L- shaped, wherein at each of the (interpreted as “a”) free ends of the L there is a fastening roller fastened to fasten the raw tyre and wherein each secondary support is connected to the main support at the (interpreted as “a”) intersection of the (interpreted as “a”) two branches of the L (Fig. 3).  
Claim 8. The handling head for raw tyres of claim 1 wherein the fastening means configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position are at least partially collapsible (when 80 and 82 are moved toward each other).  
Claim 9. The handling head for raw tyres of claim 8 wherein the fastening means comprise a collapsible support (80 and 82) which is collapsible, preferably through a second actuator (85), from an open position to a closed position, in the essentially horizontal position, and is capable of operating from the closed position to the open position in the essentially vertical position (Col. 3 and Fig. 1-3).  
Claim 11. The handling head for raw tyres of claim 8 wherein the (interpreted as “an”) ejection means comprise a collapsible ejection arm (80) connected to an ejection roller (annotated Fig. 3).
Claim 10. The handling head for raw tyres claim 1, further comprising ejection means (80 and 82) configured to remove the raw tyre from the machine (Col. 4 and Fig. 3).
Claim 12. The handling head for raw tyres of claim 1 wherein the fastening means configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position further comprise at least one support plate (plate connecting 16 to 14) configured to act as support for the flank of the raw tyre (Col. 2 and Fig. 1).
Claim 15. A handling machine for raw tyres comprising: a chassis (10 and 14); at least one arm (16) of a robot (Klose’s apparatus is considered a robot since it is automated) comprising a first connecting end (connection between 16 and 14) to connect the arm of the robot to the chassis; and a handling head (20 and 22) for raw tyres comprising fastening means (rollers at distal ends of respective 20 and 22) configured to fasten a raw tyre in an essentially horizontal position and capable of fastening a tyre in an essentially vertical position (Col. 2-3 and Fig. 1-3).
Claim 16. The handling machine for raw tyres of claim 15, wherein the at least one arm of a (interpreted as “the”) robot comprises a second connecting end (upstream end of 16) to connect to the handling head opposite from the first connecting end (Fig. 1 and 3).  
With respect to the claimed “handling head,” note that Klose’s structure cited as disclosing this claimed limitation, while not the same as the structure that Applicant has disclosed as corresponding to the “handling head,” is considered to be equivalent thereto because it performs the same function.

In an alternative interpretation, Klose discloses;
Claim 2. The handling head for raw tyres of claim 1 wherein the fastening means configured to fasten a raw tyre in an essentially horizontal position and in an essentially vertical position comprise a main support (16) and at least one secondary support (collective rollers of 16) rotatably linked to the main support, wherein the at least one secondary support comprises at least one fastening roller for fastening the raw tyre (Col. 2 and Fig. 1 and 3).
Claim 13. The handling head for raw tyres of claim 2 wherein the (interpreted as “an”) at least one support plate (22) comprises a first section (annotated Fig. 3) perpendicular to a shaft of the fastening roller (Klose’s first section is capable of being perpendicular to the roller shaft when 27 is extended further than shown in Fig. 3) for fastening the raw tyre followed by a second oblique section (annotated Fig. 3) configured to support the flank of the raw tyre (Col. 2 and Fig. 1 and 3).  
Claim 14. The handling head for raw tyres of claim 13, further comprising actuators (27 and 29) configured to move the plates from a first position (where 22 is rotated further counter-clockwise than shown in Fig. 3) wherein the second section is parallel to the shaft of the roller, to a second position (where distal ends of first and second sections are in contact with 17) wherein the second section forms a certain angle to support the raw tyre on the plate (Col. 2 and Fig. 1 and 3).  
The Examiner notes that the limitation “actuator” is defined as “a mechanism that puts something into automatic action” (OneLook online dictionary), and is interpreted within this broad definition.


    PNG
    media_image1.png
    810
    1231
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1549
    1094
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652